Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 25 January 1782
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir
                     Charlotteville January 25th 1782
                  
                  1  I have not till this day made any rappert of the legion to your Exellency because I had not Received the Cloathing & accoutrement of that Corps, & of Course Could not form nor give any idea of the time at which he Could take to the field—at last the whole of the equipement arrived at richemond by water & I had it brought here by my own means, I mean in paying my self the carryage of it—five hogsheads the remainder of thirty two which contained the equipement & cloathing had been left at richemond for want of waggons are expected this very day to this post—I mention here my paying for the transportation of the articles above mentioned to show that the quarter master department in this part of the country is in the most diplorable condition or thoses employed in it in want of application to their business the consequence of which in both Cases is at least a considerable delay in affairs.
                  2  I have taillers & others works men the greatest part of them soldiers in the legion, employed for that Corps since twelve days—& I expect to march off in six weeks, provided I am furnished very soon with the remainder of the money destin’d for the recruiting of the legion which is by great deal the largest sum—& I receive the compliments of horses which by the loss of thoses died from sickness since we are at this post will amount to sixty—capt. shaffner told me your excellency saw in the road near williams burgh the horses I had drawn out of thoses taken at york—therefore I will not mention here the condition they were in but I request that the sixty which will be given to me may be as good as the best the others regiments of horse have—should thoses horses & the remainder of the money not come in a very short time it would be impossible to me to even form the legion & what trouble I have hitherto taken on that purpose would have answered 
                     no advantages to the public nor satisfaction to me—however your excellency being the proper juge of what can promote the first of thoses two point & leaving intirely the care of the second with you, when I shall be honoured with an answer to this the sense of it will intirely determine my opinion of the Justice of Congress either in keeping their engagement with me or declining from it, I dare say your exeellency will be persuaded by this that the propriety of their proceedings in this last instance would have a right on my jugement only through the force which your approbation will & wishes will have fore ever on Colonel Armand.
                  3  the governor of virginia would not permit me to ricover from the people thoses horses taken at york & for which I had your orders, fearing your disaprobation of my acting on such matter against the wishes & I may say determinations of the Magistrature & in the mean time the wishes of the people I have not endeavoured & to recover any—otherwise it would have been an advantage to the public as a great part of the horses wanted in the legion could have been got in that way—I inclose a copy of what the Governor wrote me on the Subject.
                  4  I have send to General lincoln a Return of the officers of the legion—mentioning thoses which quited the service last year & thoses which agreable to youre command & leave given to me last winter to appoint my self the officers wanted I have reemplaced them—I have only three in every company not knowing if the adition of one in each troop which Congress have ordered while I was from amirica is entended to the legionary corps.
                  5  I take the liberty to inclose here a Copy of an act of the assembly of virginia which by taking from the quarter masters & Commissarys all means of supplying Continental troops has reduced us to the most distressed condition.  I have done my best to have the legion supplyed by the state on account for the Continent & I must confess my self under obligations to the governor which has done something for us in the occasion & to the people which for a while contributed freely to our support but they seem tired of it & the impossibility of removing from here on account of the cloathing & equipement being in the hands of the works men & the impossibility of getting waggons to transport it to an other post make me conscious of our great distress for the future.
                  6  by former Conversation, which your Excellency granted me on the affairs of the legion I juge you destine that Corps to serve with the southern army & unless you give me Contrary orders I shall march that way as soon as equiped—the whole of the recruiting money the sixty remount horses received & Cnl Ternant Capts le brun & bert exchanged—I am assured that if thoses severals take soon place—when Capt. le brun bearer of this shall return my Cavallery will be compleat & I have goods reasons to believe that I shall soon compleat the infentry more southerly where I will find officer in front of the legion when we shall march.
                  7  The Count de rochambeau wrote to me the 19th nbre last that he had received of admiral de Grass the list of the land officers taken by this last—in Consequence of which he had wrote to Mr Clinton for the exange of the officers of the legion above mentioned & that he expected it would soon take place in Consequence of this I have send Capt. le brun to philadelphia, which if exchanged will bring me the money & horses, make many recruits & take up a numbre of americains deserted last year & before—he bring with him some men Newly cloathed in thoses purposes & which being born in maryland where the greatest part of our deserters are & which they know will no doubt be succisfull—I beg leave to say here that Capt. le brun is very proper for thoses business & add to it the greaist bravery activity & honor as well in the field as in any others circumstances of his life.
                  8  I have wrote to Colonel de ternan who if exchanged will have to help him in finishing the affairs of the legion & making recruits on his way to this post  Capt. le brun & Mr Modmae the first lnt of the line of maryland who desiring to be in the horse service has desired to be a cornet in the legion—your exellency has spoken to me in such favorable terms of Cnl de ternan & seem to be so well acquainted with his charactere & hability, that I shall not endeavour to rise your confidence in him & in what he may request & do from himself for the good of the legion otherwise than by giving my utmost conssent to his doings by taking the liberty of expressing here my perfect esteem & friendship for that gentleman.
                  9  I have been told that the chevalier du portail & gouvion had been promoted which make out for each of them three commissions since in america—their true merite your satisfaction of their services & my friendship & regard for them forbid me to set forth their promotions & injurious to my right—& I am happy if in this instance my silence on the just claim such promotions have a right to rise in me may be a New proof of the Sincerity of the Great attachement & respect with which I have the honor to be Your Exellency’s Sir the most humble obt st
                  
                     C. armand
                     
                  
                Enclosure
                                    
                     
                        
                           3 January 1782
                        
                     
                     Coppy of a letter of the 3d January 1782 from the Governor of virginia to Col. armand
                     Sir
                     I am sorry to find by your favor of the 18th ulto that some expressions in my former letters should be misunderstood—they mean nothing more than to point out the impropriety of taking from the people of this Country horses that are really their property & secured to them by the Capitulation of york.
                     I well know a board of general officers determind that the horses taken from the enemy should be turned over to the Continental officers; but I take this to mean such only as were not claimed & such as were taken by the french legion—if they meant more they went farther than they had a right to go by the laws of war or of nations—if the Congress think otherwise they must order Suits to be brought for the recovery of them, for force must not be used.
                     I never intended to Call into question the propriety of your asking leave to impress waggons—I dare say you thought it necessary, but Sir the question is wether the executive of this State can with propriety grant impress warrents for Continental purpose, when the State has been more oppressed in this way already than any Country on earth ever was—it is high time for the Continental quarter master to apply them selves to their business & procure the means of supplying the army with necessaries which they never will do as long as the easy method of impressment is at their Command.
                     Colo. armand may rest assured that my sentiments of him are as favorable as he Could wish & that I shall render him every service that is Consistent with the duty I owe to the people over whom I preside.  I am with Resp.
                     
                        Signed Benj. Harrison
                     
                  
                  
               